DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s Response After Final filed 4/29/2022 was received and is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
2.	Applicant elected Species B (Figure 4) in the reply filed 4/1/2021.   Claims 15 and 16 are pending before the Office.
 
Specification
3.	The amendments filed to the specification on 4/29/2022 are acceptable and overcome the prior objection.
Claim Objections
4.	The objection to claim 15 is withdrawn in view of the amendments filed.
Drawings
5.	The replacement sheet drawing filed 4/29/2022 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description (as also filed on 4/29/2022): 
	206a, 206b, and 240d 

6.	The drawings are further objected to because reference numeral 240b (boxed below) is incorrectly utilized and should be 240d.
	Accordingly, 206 (on the left below) should be changed to 206a, 206 (on the right) should be changed to 206b, and the boxed 240b should be changed to 240d:

    PNG
    media_image1.png
    652
    457
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Allowable Subject Matter
7.	Claims 15-16 are allowed.  
The following is a statement of reasons for the indication of allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations as presented in independent claim 15.  The following prior art previously cited is cite-worthy in terms of showing the general state of the prior art:  Park et al. (US 2012/0115015); Morgan et al. (US 2016/0172649); Kim et al. (US 2010/0151312); Kim (US 2011/0287299); Hamada (US 2006/0127754); Guen (US 2012/0288744); Kim (US 2011/0195296); and Byun et al. (US 2011/0159353).
 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729